RICHARDS, J.
Joe Zurowski operated a motor bus in Toledo, and in compliance with a city ordinance carried liability insurance. ■ While so engaged he came into collision with an anto driven by Martha Breese, in which she and her auto sustained serious damages. An action to recover damages resulted in a- judgment in her- favor for $1237.72, but it was returned- unsatisfied for want of property on which to levy. Zurawski carried liability insurance with the United States Casualty Co. and upon return of the judgment unsatisfied, Breese brought action against the Casualty Co. The Company filed an answer to which Breese demurred said demurrer being sustained. The case was then tried upon its merits and resulted in favor of Breese; a judgment for $1309.72 being rendered.
Error was prosecuted and the company contended that it was immune from liability, because of the fact that a condition in the policy was not complied with, to-wit: Condition B, which required that the insured should notify the company in writing, immediately after the occurence of an accident, sending in papers and claims relevant to the suit. This, the company claimed, was not done and assigned this contention as error of the Lucas Common Pleas.
The Court of Appeals held:
1. From the fact that Breese has no rights in this case except those that arise under the policy, the conclusion necessarily follows that she has no greater rights against the Casualty Company than were held by Zurowski.
2. The stipulation in the policy became the essence of the contract existing between the Casualty Co. and Zurowski and the only rights Breese might have, could exist under and by virtue of the obligations cast upon the company by the policy, and can be enforced only in accordance with its limitations. Judgment reversed and case remanded.